Citation Nr: 1816380	
Decision Date: 03/14/18    Archive Date: 03/23/18

DOCKET NO.  11-23 844	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a left eye disability.  


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Angeline DeChiara, Associate Counsel 


INTRODUCTION

The Veteran served on active duty in the United States Army from July 1966 to June 1968.  The Veteran served in the Republic of Vietnam and was awarded the Purple Heart. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.

In March 2017, the Veteran appeared and testified at a video hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.  

This matter was previously before the Board in June 2017 and was remanded to obtain the Veteran's service personnel records, as well as to provide him a VA examination for his left eye.  Subsequently, the Veteran's service personnel records were obtained and associated with the claims file.  Further, the Veteran was provided a thorough and adequate VA examination in September 2017.  

Accordingly, the Board's June 2017 remand decision has been substantially complied with by VA.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial, and not strict, compliance with the terms of the remand order is required).  

The Board notes that the Veteran was previously denied service connection for a left eye disability in January 1969.  However, VA regulations provide that, at any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed and had not been associated with the claims file when VA first decided the claim, VA will reconsider the claim, notwithstanding paragraph (a) of the same section (which defines new and material evidence).  38 C.F.R. § 3.156(c) (2017).  The regulation further identifies service records related to a claimed in-service event, injury, or disease as relevant service department records.  38 C.F.R. § 3.156(c)(1)(i).  Here, as the newly received service records address, in part, the Veteran's in-service incurrence of an injury to his head, the Board finds that 38 C.F.R § 3.156(c) is applicable and his original claim is reviewed on a de novo basis.  


FINDINGS OF FACT

The evidence of record does not reflect that the Veteran's current left eye disability had its onset during the Veteran's service, or that it is causally related to any injuries or events therein.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for a left eye disability have not been met.  38 U.S.C. § 1101, 1110, 1112, 1137, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duty to Notify and Assist 

Initially, the Board finds that, with respect to the claim discussed herein, VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).  Additionally, the Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) ("[T]he Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  

II. Analysis 

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  In general, service connection requires the following:  (1) evidence of a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The record reflects that the Veteran was awarded the Purple Heart.  Accordingly, the Veteran is considered to have engaged in combat with the enemy during a period of war and the provisions of 38 U.S.C. § 1154(b) (2012) are applicable in this case.  Under that statute, lay evidence of an in-service incurrence or aggravation of a disease or injury shall be accepted if it is consistent with the circumstances, conditions, or hardships of such service, notwithstanding the lack of official record of such incurrence or aggravation.  Id.; see also Collette v. Brown, 82 F.3d 389, 392-94 (Fed. Cir. 1996); Libertine v. Brown, 9 Vet. App. 521, 524 (1996).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall resolve reasonable doubt in favor of the veteran.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518 (1996).

Here, the Veteran contends that his left eye disability initially manifested in service and was caused by the brightness of a mortar that exploded in front of him while in combat in the Republic of Vietnam.  The medical evidence of record shows that the Veteran currently has diagnoses of nuclear cataract and primary open angle glaucoma; therefore, a current disability has been shown.  While the evidence of record establishes the incurrence of an in-service injury, there is not sufficient evidence to establish a nexus between the Veteran's current left eye disability and service.  

In the May 1966 induction examination, the Veteran's eyes were noted to be normal.  Additionally, his distant vision was noted to be 20/20.  It was further noted that he wore glasses for sunlight.  The Veteran's service medical records are silent for any injury to the Veteran's eyes, and there is no evidence that he received any treatment for any conditions related to a mortar explosion.  Additionally, his eyes were noted to be normal in the June 1968 separation examination, and he reported no eye trouble in his report of medical history.  However, a notation in his service personnel records indicated that the Veteran received a laceration to the head in January 1968, for which he received the Purple Heart.  

As noted above, the Veteran is considered to have engaged in combat with the enemy, and his descriptions of any in-service incurrence of any left eye injuries resulting from such combat are accepted if consistent with the circumstances of his service.  38 U.S.C. § 1154(b).  

Here, the Veteran contends, through a Statement in Support of Claim as well as through testimony during his March 2017 Board hearing, that in January 1968 while serving in the Republic of Vietnam, he was under a mortar attack and a mortar exploded in front of him.  He claimed that the brightness from the light blinded him, and that he was subsequently medically evacuated to a different base.  After being moved around to various bases for the next three to four days, he reported that he was returned to his unit with partial vision in his right eye and no vision in his left eye.  He reported that his vision eventually came back to normal and he returned to his military police duties. 

Also of record is a statement from a fellow service member who served with the Veteran in the Republic of Vietnam.  The service member indicated that he was with the Veteran in January 1968 when their unit was attacked, and that they were both injured.  He further reported that the Veteran was evacuated and returned to their unit three or four days later with a patch over his eye.  He indicated that the Veteran eventually went back into the field and complained about his eye periodically, but generally did not want to complain about things.  He further indicated that the Veteran's eye was still bothering him upon their return in June 1968. 

The Veteran's descriptions of his injury are consistent with the submitted statement and with the circumstances and descriptions of his service.  Given the Veteran's status as a combat veteran and his receipt of the Purple Heart, the Board accepts his statements as competent and credible evidence of an in-service injury.  As such, the in-service incurrence element is met.  

The Veteran's claim fails, however, as there is no competent evidence of a nexus between his current left eye disability and the injuries he suffered during service.  

In September 2017, the Veteran was provided a VA examination, provided through a contractor, for his left eye disability.  The examiner reviewed the Veteran's claims file and conducted an in-person examination.  The examiner provided the diagnosis of nuclear cataract and primary open angle glaucoma.  The examiner opined that the claimed eye condition was less likely than not (less than a 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The examiner reasoned that primary open angle glaucoma is not typically caused by injury.  The examiner indicated that the diagnosis was decades after the injury occurred, which further reduced the likelihood of a relationship to the injury.  The examiner concluded that nuclear cataracts appeared normal for a person of the Veteran's age, and did not have the appearance of traumatic cataracts, and therefore were also less than 50 percent likely related to service.

There is no other competent evidence of record relating the Veteran's current left eye disability to his active service and to his combat injuries therein.  While VA records reflect the Veteran's on-going treatment for his disabilities, they do not address the etiology of those disabilities. 
The Veteran contends that his current left eye disabilities are causally related to his active service.  While the Veteran is competent to describe his symptoms, determining the etiology of a disease such as glaucoma is complex and requires medical training or knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377-78 (Fed. Cir. 2007).  His statements and contentions regarding the etiology of his claimed disability therefore cannot be considered competent evidence to support the nexus element of the direct service connection framework.  Further, though the Board accepts the Veteran's statements regarding his in-service injuries for, the combat presumption does not alleviate the requirement that the evidence show a current disability attributable to the past in-service injuries.  See generally Clyburn v. West, 12 Vet. App. 296, 303 (1999).  

Accordingly, the Board finds that the preponderance of the evidence is against the claim, and entitlement to service connection for a left eye disability is denied.  38 U.S.C. § 5107(b) (2012); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for a left eye disability is denied. 



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


